Citation Nr: 1550600	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-34 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, anxiety, personality disorder, adjustment disorder, and mood disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at central office hearings in August 2011 and October 2014.  Copies of the transcript have been associated with the electronic file.

In the November 2002 rating decision, the RO denied service connection for a mental health condition; however, in light of the evidence of record, including diagnoses of PTSD, depressive disorder, anxiety, personality disorder, adjustment disorder, and mood disorder, the Board has characterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, alleged symptoms, and the other information of record).  

In February 2012, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The issue of entitlement to service connection for a skin disorder was raised by the Veteran during the August 2011 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Veteran was scheduled for a VA examination to determine the etiology of the Veteran's acquired psychiatric disorder, to include PTSD, depressive disorder, anxiety, personality disorder, adjustment disorder, and mood disorder, and failed to report to the examination.  At the October 2014 Board hearing, the Veteran testified that he was unable to attend the examination because he was hospitalized during that time.  He expressed his willingness to participate in a VA examination.  

The Veteran has provided good cause to reschedule the examination.  Therefore, a remand is warranted to afford the Veteran a VA examination, which adequately addresses the relationship, if any, between his acquired psychiatric disorder, to include PTSD, depressive disorder, anxiety, personality disorder, adjustment disorder, and mood disorder, and service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a development letter and/or questionnaire for his acquired psychiatric disorder, to include PTSD, depressive disorder, anxiety, personality disorder, adjustment disorder, and mood disorder.  

Advise him of the need for credible supporting evidence for any claimed stressors that are not combat related, as it pertains to PTSD.  This should include notice that in-service personal assault may be corroborated by evidence from sources other than the service records.  All specific examples listed in 38 C.F.R. § 3.304(f)(5), as alternative sources of evidence for PTSD stressors based on in-service personal assault, must be included in the notification letter.  

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disorder.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran has alleged the following stressors while he served as a member of Company B, 1st Battalion, 6th Marine Regiment, 2d Marine Division:  

(1) An unnamed fellow service member was killed in 1970 while on leave from service.  The Veteran admitted to not being with the service member when he was killed, but knew him from high school;
  
(2) The Veteran alleged that while on temporary assignment in Vieques, Puerto Rico, he was injured in a truck explosion where he was knocked out of the back of the truck.  He alleges that he blacked out and woke up in pain, along with several abrasions and bruises;  
      
(3) The Veteran alleged that he was a victim of an in-service military sexual assault.  

* The Veteran's confirmed military occupational specialty (MOS) was a machine gunner (overseas or combat service is not shown by record);  

* Service treatment records reflect no complaints, treatment, or diagnosis of an acquired psychiatric disorder.  Upon discharge from service, psychiatric evaluation was normal, as reflected on the June 1972 report of medical examination.  

* Service personnel records show that in December 1970, the Veteran, without proper authority, failed to be at an appointed place at the prescribed time and was disciplined through non-judicial punishment. 

* At a June 1971 in-service career planning initial interview, the Veteran explained that he was undecided about staying in the military and wished to "try civilian life."  He admitted to having no definite plans for the future or any experience in a civilian job.  

* Post service treatment records reflect continuing treatment for various psychiatric disorders.  In a July 2002 VA outpatient treatment note, the Veteran reported alcohol and drug abuse.  He stated that he started drinking as a teenager and regularly consumed alcohol from 1970 until May 2002.  He also admitted to using cocaine since 1970, with his last use in July 2002, and marijuana in high school, with his last use in 1970.  When asked about any prior physical or sexual abuse, the Veteran denied both.  Upon psychiatric testing, the Veteran reported being treated in a hospital for psychological and/or emotional problems.  He admitted to experiencing psychological or emotional problems for four days within the past thirty days.  The VA psychiatric technician noted that the Veteran was hospitalized for approximately three days in July 2002, for psychosis and homicidal ideations.  

* In January 2003, VA outpatient treatment records reflect inpatient psychiatric treatment.  Upon intake, he was diagnosed with alcohol and cocaine dependence and substance induced mood disorder.  He was admitted to VA psychiatric services and the therapeutic community.  The Veteran was detoxed, placed on antidepressant medications, and attended group therapy sessions.  In June 2003, the Veteran was discharged from inpatient treatment with diagnoses of alcohol dependence; polydrug dependence; and depression, not otherwise specified (NOS).  The detox physician concluded upon discharge that the Veteran had somewhat improved.  

* In October 2003, the Veteran alleged during a Vet Center intake evaluation that during his military service, he was involved in an explosion on Roosevelt Ridge in Vieques, Puerto Rico.  He alleged that the explosion caused injury to his knees.  He alleged having sleep impairment, isolative behavior, anxiety, anger, and difficulty with persons in positions of authority.  The Veteran also alleged an episode of adult sexual abuse while in service by a fellow soldier.  After mental status testing, the licensed clinical social worker (LCSW) diagnosed him with polysubstance-related disorder, partial remission; rule out (R/O) PTSD; and sexual abuse of an adult.  Vet Center records dated October 2003 to November 2003 reflect diagnoses of depression and anxiety.  

* In November 2003, the Veteran underwent a VA psychiatric consultation with a chief complaint of depression.  He complained of isolative behavior, lack of interest and energy, sleep impairment, and some fleeing suicidal thoughts.  He alleged being on the island of Vieques in Puerto Rico when an accident occurred.  He provided no additional information.  The VA psychiatrist noted that it was unclear as to what happened.  After mental status testing, the VA psychiatrist diagnosed depressive disorder, not otherwise specified (NOS); polydrug dependence in remission; and personality disorder with antisocial traits.  

* In August 2004, the Veteran returned to his local VA outpatient treatment facility for an outpatient psychiatric consultation.  He complained of suicidal ideation with plans to jump off a bridge.  He also admitted to homicidal ideation towards unspecified persons without plan.  After mental status testing, he was diagnosed with depression NOS; rule out substance-induced mood disorder (SIMD); alcohol dependence; cocaine dependence; and a history of antisocial traits.  He was admitted to the hospital for suicidal ideation with plan and no support system.  

While receiving treatment, the Veteran alleged flashback episodes and nightmares relating to his participation in alleged combat conflicts in Panama and Cuba during his military service (combat service is not currently shown by the record).  He was hospitalized for seven days.  Upon discharged, he was diagnosed with SIMD, alcohol dependence and cocaine dependence.  

* In December 2006, the Veteran was again hospitalized at a VA facility for psychiatric problems after developing homicidal and suicidal ideations.  He alleged that his relationship with his girlfriend caused his ideations, as well as feelings of depression and anger.  After the initial mental status testing, the VA psychiatrist diagnosed him with adjustment disorder with mixed emotional features, R/O substance induced mood disorder, alcohol dependence, and cocaine abuse.  During his hospitalization, he was detoxified and placed on medication for sleep, depression, anxiety, and pain.  He was discharged in January 2007.  

* In January 2007, the Veteran was admitted to the Cat 5 Substance Abuse Program at his local VA outpatient treatment facility.  He reported being a reconnaissance and machine gunner during his military service.  He further alleged serving in Cuba, Panama, and the Caribbean.  He alleged that an explosion during service caused injuries to his knees, back, and head.  The Veteran stated that he left the military as a corporal and would have remained in the military, but indicated that he had a problem with authority.  

* In February 2008, the Veteran underwent a VA initial mental health evaluation.  He alleged experiencing trauma in combat during his military service.  Specifically, he referred to receiving live fire and involved in bombing raids.  He also admitted to being thrown from a truck when a bomb hit the road (combat service is not currently shown by the record).  After mental status testing, the VA psychologist diagnosed the Veteran with depression, NOS; PTSD, provisional; cocaine dependence in remission; and alcohol dependence in remission.  

* In a September 2009 private psychological report, a private physician diagnosed the Veteran with PTSD; mood disorder, NOS; and learning disorder, NOS.  The physician explained that the PTSD diagnosis is based on a trauma while in service and the loss of his wife and sons as a result of the Veteran's substance abuse behavior.  

* Treatment for an acquired psychiatric disorder continued at his local VA outpatient treatment facility by way of follow-up visits in May 2009 and September 2009.  In January 2010, the Veteran returned to his local VA outpatient treatment facility for a follow-up visit.  He admitted to feeling depressed, but not having any suicidal ideation.  After mental status testing, he was diagnosed with depressive disorder, NOS; and questionable PTSD.  

* In September 2010, the Veteran was afforded a VA examination for his acquired psychiatric disorder.  He alleged his psychiatric problems being attributable to an in-service sexual assault and an in-service explosion that threw him off a truck.  After mental status testing, the examiner diagnosed the Veteran with depressive disorder, NOS.  The examiner noted that PTSD was not diagnosed at this examination and not caused by or a result of the in-service truck accident, based on her review of the Veteran's claims file, clinical interview, and clinical experience and expertise.  She further added that although the Veteran has been diagnosed with PTSD, there is no evidence of record indicating that the diagnosis of PTSD is based on the claimed in-service stressors, i.e., truck accident and possible military sexual trauma.  

* At the August 2011 Board hearing, the Veteran testified that his PTSD is attributable to the in-service truck explosion while stationed at Vieques, Puerto Rico.  

* In September 2011, the RO received a letter allegedly written by A.A., M.D.  Dr. A.A. noted that the Veteran has received treatment for depressive disorder and PTSD since 2003 at the local VA medical center.  Dr. A.A. stated that the Veteran has severe PTSD, and it is directly related to his military service.  The letter was submitted to the RO on two occasions.  In February 2013, Dr. A.A. was called by a RO employee and asked whether he wrote the September 2011 statement.  Dr. A.A. could not recall writing the statements.  He confirmed the Veteran's diagnosis of PTSD, but admitted to not knowing whether it is the result of a military sexual trauma.  

* In an undated letter to the RO, an individual submitted a copy of the September 2011 letter described above.  The individual noted that the document was typed, cut and pasted on top of a progress note by the Veteran, and completely forged and created by the Veteran.  The individual stated that the Veteran has attempted to get his claims approved by VA in varying ways for many ears.  The individual explained that the Veteran looks at the various side effects of different medications and reports having those symptoms.  He also listens to other Veterans to find out how their claim was approved and will copy what they have submitted.  The individual concluded by asking for a careful review of the Veteran's current claims to decipher the truth, as he is extremely manipulative.  

* In February 2013, the Veteran was again hospitalized for a six-week inpatient PTSD program.  He successfully completed the program in April 2013, and was discharged thereafter.  

* In October 2014, the Veteran testified at a second Board hearing.  The Veteran alleged two stressors.  He explained that his PTSD is caused by a friend being killed while he was on leave and the in-service truck explosion in Vieques, Puerto Rico.  

The examiner must take a psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

The examiner MUST BE ADVISED that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained a personal assault in service, even without corroboration of record.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each psychiatric disability found.  For each diagnosis, the examiner must provide an opinion as to whether the psychiatric disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  This must include specific findings as to whether the Veteran has current diagnoses of PTSD, depressive disorder, anxiety, personality disorder, adjustment disorder, and mood disorder.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.  The examiner must also opine whether the Veteran sustained a sexual assault during service and if so, whether the Veteran has PTSD related to this in-service sexual assault.  

If the examiner finds evidence of malingering or fabrication of symptoms through clinical testing, observation or history, he or she should so state.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






